Citation Nr: 1608641	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1986 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A May 2013 Board decision denied the Veteran's claim for entitlement to service connection for headaches.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Order granting a Joint Motion for Remand (JMR), the May 2013 decision was vacated and the appeal was remanded to the Board.  In October 2015, the Board remanded the appeal to allow the Veteran a Board videoconference hearing, and the matter is again before the Board.

The Veteran testified at a February 2016 Board videoconference hearing held before the undersigned; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has suffered from headaches since suffering an in-service accident when he was hit on the head with a rucksack.  The Board observes that service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4, rated as 10 percent disabling, has been awarded for injuries sustained as a result of this injury.  

The February 2015 JMR puts forth several points for the Board to address.  First, it stresses that there is evidence of the diagnosis of chronic, posttraumatic headaches by a VA neurologist, in particular 2012 and 2013 treatment records by Dr. L.  It also states that the nature and extent of the Veteran's headaches disability is unclear, as the record contains diagnosis of different, distinct types of headaches, to include occipital and/or frontal headaches.  It is also unclear whether the Veteran's headaches, in particular occipital headaches, are part of the service-connected spine disability or a separate disability.  If occipital headaches are present and part of the Veteran's cervical spine condition, it is unclear whether the current disability rating for the cervical spine disability contemplates the symptom.  Finally, the JMR highlighted the fact that the Veteran has specifically requested that a neurologist conduct an additional VA examination as to his headaches.

During the Veteran's Board hearing, the Veteran raised the contention that he was misdiagnosed with the type of headache in service or diagnosed correctly but because of the spinal injury, the headaches have changed into a different manifestation or gotten worse.

Upon remand, the Board finds a new VA examination to be conducted by a neurologist necessary for the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to be conducted by a NEUROLOGIST. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. The examiner should opine as to the following questions:

(a)  Identify all diagnoses as to the Veteran's headache condition through the pendency of the appeal. The examiner should clarify the evidence of record which contains diagnosis of different, distinct types of headaches, to include occipital and/or frontal headaches.  

(b)  For each headache disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability was incurred in, aggravated by or otherwise etiologically related to the Veteran's service, to include his in-service injury of being hit in the head with a rucksack.

The examiner should address the evidence of the diagnosis of chronic, posttraumatic headaches by a VA neurologist, in particular 2012 and 2013 treatment records by Dr. L.  

The examiner should also address the contention that the Veteran was misdiagnosed with the type of headache in service or diagnosed correctly but because of the spinal injury, the headaches have changed into a different manifestation or gotten worse.

(c)  The examiner should state whether the Veteran's headaches were caused or have been permanently aggravated by the Veteran's service-connected cervical and/or lumbar spine disabilities.

The examiner should address whether the Veteran's headaches, in particular any occipital headaches, are part of a service-connected spine disability or a separate disability.  

The examiner should provide a complete rationale for any opinions provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above is complete, review all evidence submitted since the latest SSOC and readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




